DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  
The claim recites “identifying in a record of a file, a relationship to a second file comprising a plurality of records associated with the record; … creating a schema for the record, that includes a schema for the plurality of records of the second file;” It is not clear if the record is the same as the record of the file recited previously or if it a different record. If it is a different record it is lack antecedent basis for this element/term “the record” in the claim. If the applicant is referring to the previous recited “a record of a file” the “the record” should be recited as “the record of the file” to maintain consistency of the claim’s elements/terms throughout the claims.
Appropriate clarification is required. 
The claim recites “converting the file and the second file to a table according to the schema;” It is not clear if the record is the same as the record of the file recited previously or if it a different file. If it is a different file it is lack antecedent basis for this element/term “the file” in the claim. It is not clear how the applicant is established antecedent basis for this element/term once the element/term “a record of a file” is a compost/related element/term and seem difficult to be grammatically separate. It is also not clear if the convert is converting the record of the file or only the file or if the file has an element called record that is related to the file. The preposition “of” is used to link the two words record and file which is used to expressing the relationship between a record and a file. 
Appropriate clarification is required. 

Claim 4 is objected to because of the following informalities:  
	The claim recites “comprising a field of the file that is not matched to a the schema element or a second schema element.” It is not clear what the applicant wants to express with “a the schema element”. It seems to have a typographical error. 
Appropriate clarification is required. 

Claim 8 is objected to because of the following informalities: 
The claim recites "an I/O to one or more memory devices". Prior to use any abbreviation it should be spelled out. I/O should be described as Input/output (I/O).
Appropriate clarification is required. 
	The claim recites “detecting a relationship between at least one of the plurality of records to a second file comprising a plurality of second records;” It is not clear it the claim have more than one plurality of records or several pluralities of records. It is understood in the art that a plurality of records comprises two or more records. It appears that the applicant is comparing one records of the plurality of records with the plurality of second records to establish relationship between them. 
Appropriate clarification is required. 

	The claim recites “defining a schema for the file that includes a reference to a data element of at least two of the plurality of second records;” It is not clear it the claim have more than one plurality of second records or several pluralities of records. It is understood in the art that a plurality of second records comprises two or more second records. It appears that the applicant wants to claim that the reference to a data element of two records in the plurality of second records.
Appropriate clarification is required. 

Claim 9 is objected to because of the following informalities:
The claim recites “wherein the relationship is removed.”  It is not clear if the applicant is referring to the “detecting a relationship between at least one of the plurality of records to a second file comprising a plurality of second records;” recited in claim 8 or if it is a different relationship. If the removed relationship is the same as the claim 8 relationship it should be recited as “wherein the relationship between at least one of the plurality of records to a second file comprising a plurality of second records is removed” to maintain consistency of the claim’s elements/terms throughout the claims. 
Appropriate clarification is required. 

Claim 14 is objected to because of the following informalities:
The claim recites “updating the schema to a field designation of one of required and optional;” It is not clear what is required and optional? For purpose of this examination the limitation will be interpreted as “updating the schema to a field designation of one of required field and optional field;”
Appropriate clarification is required. 

Claim 18 is objected to because of the following informalities:
The claim recites “an SSD controller”. Prior to use any abbreviation it should be spelled out. SSD should be describe as Solid-State Drive (SSD).
Appropriate clarification is required. 

The claim recites “detecting a field hierarchy of a file and a reference to a second file comprising a second data element; defining a schema means based on the field hierarchy, the schema means comprising a data type of the second data element; and 	defining a data table based on the schema means, the file, and the second file.” It is not clear if “the field hierarchy” is the same as the “field hierarchy of a file”. It is also not clear if “the file” is the same as the previous file recited associated with the field hierarchy of the file. The preposition “of” is used to link the two terms field hierarchy and file which is used to expressing the relationship between a field hierarchy and a file. It appears that “a field hierarchy of a file”, “the field hierarchy”, and “the file” are all a term on its own and cannot be use to establish antecedent basis. 
Appropriate clarification is required. 

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are: “an SSD controller means configured to carry out a method for data schema detection and migration, the method comprising: defining a schema means based on the field hierarchy, the schema means comprising a data type of the second data element; defining a data table based on the schema means, the file, and the second file.” in claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for claim 20, does not reasonably provide enablement for “a Binary XML Protobuf (BXP) format”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification par. [0042] recites “In one embodiment, the data file is an SQL formatted file and the data table is in a Binary XML Protobuf (BXP) format.” And [0058] recites “The one of the file and the second file is an SQL formatted file, and the data table is in a Binary XML Protobuf (BXP) format” the same language that is in the claim. The is not details in the specification how the Binary XML Protobuf (BXP) format function. It appears that the applicant mix 2 different concepts of the art XML, and Protobuf. However, if the applicant is creating its new format the specification should have enough details to enable one with skill in the art to understand this new format created. It is known in the art that Protocol Buffers send messages over the network in binary format, and Extensible Markup Language (XML) is a markup language and file format for storing, transmitting, and reconstructing arbitrary data. Binary XML is typically used in applications where the performance of standard XML is insufficient, but the ability to convert the document to and from a form (XML) which is easily viewed and edited is valued. 
The specification fails to give details to make a skill in the art understand how the Binary XML Protobuf (BXP) format is make and used. For this reason, the claim is rejected for lack of enablement.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 recites the limitation “an updated schema based on the mismatched field type.” It is noted that claims 4 recites “a mismatched field”.  However, a mismatched field is different than a mismatched filed type.
There is insufficient antecedent basis for this limitation in the claim.

Claim 20 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “the data table is in a Binary XML Protobuf (BXP) format.” The specification fails to present detail of what is the Binary XML Protobuf (BXP) format. Therefore, the scope of the claim can not be determined. For those reasons the claim is indefinite. 

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-3, 8-11, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Hade et al. (US 20140280139 A1) in view of Wang et al. (US 20170220606 A1).

	As per claim 1, Hade teaches a data storage device (Hade, fig. 9, par. [0078]-[0080], “data storage 902”), comprising: 
	one or more memory modules (Hade, fig. 9, par. [0078]-[0080], “Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data.”); and 
	a controller (Hade, fig. 9, par. [0078]-[0080], “The system bus 903 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures.”) 
	comprising a processor (Hade, fig. 9, par. [0078]-[0080], “processing unit 901”)
	configured to perform a method for data schema detection and migration (Hade, figs. 2-4, par. [0011], [0025]-[0026], “If the entity properties do not match any known entity type in step 205, then the process moves to step 206 where the detector creates a new entity type.” Wherein the entity properties do not match any known entity type is a procedure doing by the process/method to detect data in a schema. The detected data schema then is moved/migrated), the method comprising: 
	identifying in a record of a file (Hade, fig. 2:201-203, par. [0024], “In step 201, a detector opens a table selected by a user. In step 202, the detector gets an entity from the table. In step 203, the detector identifies properties within the selected entity.” Wherein the entity from the table is interpreted as the record of the file. The known entity types are interpreted as the file. Where the known entity is inherent to be the selected entity), 
	a relationship to a second file (Hade, fig. 2:204, par. [0024], “In step 204, the detector compares the entity properties to a list of known entity types. The known entity types may correspond to previously identified entity types within the current table or a predefined set of entity types.” Wherein previously identified entity types within the current table or a predefined set of entity types is interpreted as to identify a relationship to the second file. Wherein the previously identified entity types are interpreted as the second file)
	comprising a plurality of records associated with the record (Hade, fig. 204, par. [0024], (Hade, fig. 2:204, par. [0024], “In step 204, the detector compares the entity properties to a list of known entity types.” Wherein the list of known entity types is interpreted as the plurality of records associated with the record);
However, it is noted that the prior art of Hade does not explicitly teach “creating a schema for the record, that includes a schema for the plurality of records of the second file; converting the file and the second file to a table according to the schema; and storing the table and schema in the one or more memory modules.”
	On the other hand, in the same field of endeavor, Wang teaches creating a schema for the record (Wang, fig. 2:202, par. [0021], “At stage B, the schema analyzer 107 determines an inferred schema 111 from the data sample 109. The schema analyzer 107 processes the data sample 109 and generates schema data (not depicted) that is used to determine an inferred schema.” Wherein the generates schema data is interpreted as the creating the schema for the record), 
	that includes a schema for the plurality of records of the second file (Wang, fig. 2:203, par. [0021], “The schema data includes information related to the frequency of data field occurrences in the records of the data sample 109. For example, the schema data may indicate that a particular data field occurred in 80 out of 100 records in the data sample 109.” Where the information related to the frequency of data field occurrences in the records of the data sample is interpreted as the schema for the plurality of records of the second file. Further, par. [0024], “At stage D, the data modeler 120 generates a unified model 121 based on the relational schema 110 and the inferred schema 111.” Where the generates a unified model 121 based on the relational schema is inherent to be a schema for the plurality of records of the second file); 
	converting the file and the second file to a table according to the schema (Wang, figs. 5-6, par. [0024],[0032], [0059], “The schema analyzer 503 indicates in the schema data 504 that these data fields are sub-data fields of the “actor” data field by writing the identifiers as “actor:actor_id” and “actor:name.” The schema analyzer 503 then processes the second document with the film_id of 2 in a similar manner to the first document.” Wherein the schema analyzer is interpreted to converting/writing the data associated with the actor (herein the first file, see fig. 6:602 actor_Id 15) and the film (herein the second file, see fig. 6:602 film_id: 2) into the table/entity according to the schema, see fig. 5:504, and fig. 6:604); and 
	storing the table and schema in the one or more memory modules Wang, fig. 4:412, par. [0051], “the schema analyzer adds an identifier for the selected data field to the schema data (412)” Wherein the adds an identifier for the selected data field to the schema data is interpreted as the storing the schema and data from the file in the one or more memory modules).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database into Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
The motivation for doing so would be to provide a predictable structure of the data and normalized data sets which allows data to be stored in other data structures besides relational data structures (Wang, par. [0002]). 

	As per claim 2, Wang teaches wherein the schema comprises a hierarchical level comprising a data element of each of the plurality of records (Wang, par. [0022], “The schema analyzer 107 may also write other information in the schema data such as the data types of data fields, a hierarchical location of the data field, dependency relationships, etc. For example, if a record contains a data field that has sub-data fields, the schema analyzer 107 indicates in the schema data that the sub-data fields are located lower in a hierarchy.” Wherein the hierarchical location of the data field is interpreted as the hierarchical level comprising a data element of each of the plurality of records. Wherein the data field that has sub-data fields are interpreted as the data element of each of the plurality of records).

	As per claim 3, Wang teaches wherein the method further comprises: 
	identifying in a record of the second file (Wang, figs. 2-3, 5-6, par. [0040], [0065]-[0066], “The relationship “Actor” also occurred at least once in each film node.” Wherein the film node with film_id 2 is interpreted as the record of the second file), 
	a second relationship to a third file (Wang, figs. 2-3, 5-6, par. [0040], [0065]-[0066], the film_id: 2 is related to the actor_id: 16, the two nodes that represents the film_id: 2 and actor_id 16 are associated. Wherein the actor_id: 16 is the third file)
	comprising a plurality of third records associated with the record of the second file (Wang, figs. 2-3, 5-6, par. [0040], [0065]-[0066], the film_id: 2 has a plurality of third records associated with the record of the second file. The film_id: 2 is represent in a node in the graph which is a record of the graph. For example, actor_id:16, name: “Sally Smith” are all herein interpreted as the plurality of third records associated with the record of the second file. The film_id: 16 is represent in a node in the graph which is a record of the graph); and 
	creating within the schema a second hierarchical level comprising a data element of each of the plurality of third child records (Wang, par. [0022], “The schema analyzer 107 may also write other information in the schema data such as the data types of data fields, a hierarchical location of the data field, dependency relationships, etc. For example, if a record contains a data field that has sub-data fields, the schema analyzer 107 indicates in the schema data that the sub-data fields are located lower in a hierarchy.” Wherein the schema data that the sub-data fields are located lower in a hierarchy inherent that the hierarchical location of the data field has multiple hierarchy. The hierarchical location of the data field is interpreted to includes the second hierarchical level comprising a data element of each of the plurality of third child records).

	As per claim 8, Wang teaches a controller for a data storage device (Hade, fig. 9, par. [0078]-[0080], “The system bus 903 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures.”), comprising: 
	an I/O to one or more memory devices (Hade, fig. 9, par. [0081], “A basic input/output system (BIOS), containing the basic routines that help to transfer information between elements within computer 900, such as during start-up, is typically stored in ROM.”); and 
	a processor (Hade, fig. 9, par. [0078]-[0080], “processing unit 901”)
	configured to execute a method for data schema detection and migration (Hade, figs. 2-4, par. [0011], [0025]-[0026], “If the entity properties do not match any known entity type in step 205, then the process moves to step 206 where the detector creates a new entity type.” Wherein the entity properties do not match any known entity type is a procedure doing by the process/method to detect data in a schema. The detected data schema then is moved/migrated), the method comprising: 
	receiving a file comprising a plurality of records (Hade, figs. 2-4, par. [0024], “In step 202, the detector gets an entity from the table.” Wherein gets is interpreted as receiving. The entity from the table is interpreted as the file. The table has a plurality of records); 
	detecting a relationship between at least one of the plurality of records to a second file (Hade, fig. 2:204, par. [0024], “In step 204, the detector compares the entity properties to a list of known entity types. The known entity types may correspond to previously identified entity types within the current table or a predefined set of entity types.” Wherein previously identified entity types within the current table or a predefined set of entity types is interpreted as to identify a relationship to the second file. Wherein the previously identified entity types are interpreted as the second file)
	comprising a plurality of second records (Hade, fig. 204, par. [0024], (Hade, fig. 2:204, par. [0024], “In step 204, the detector compares the entity properties to a list of known entity types.” Wherein the list of known entity types is interpreted as the plurality of records associated with the record);
However, it is noted that the prior art of Hade does not explicitly teach “defining a schema for the file that includes a reference to a data element of at least two of the plurality of second records; converting the file and second file to a serialized format file; and storing the serialized format file and the schema.”
	On the other hand, in the same field of endeavor, Wang teaches defining a schema for the file (Wang, fig. 2:202, par. [0021], “At stage B, the schema analyzer 107 determines an inferred schema 111 from the data sample 109. The schema analyzer 107 processes the data sample 109 and generates schema data (not depicted) that is used to determine an inferred schema.” Wherein the generates schema data is interpreted as the defining a schema for the file)
	that includes a reference to a data element of at least two of the plurality of second records (Wang, fig. 2:203, par. [0021], “The schema data includes information related to the frequency of data field occurrences in the records of the data sample 109. For example, the schema data may indicate that a particular data field occurred in 80 out of 100 records in the data sample 109.” Wherein the indicate that a particular data field occurred in 80 out of 100 records in the data sample is interpreted as the reference to a data element of at least two of the plurality of second records); 
	converting the file and second file to a serialized format file (Wang, figs. 5-6, par. [0024],[0032], [0059], “The schema analyzer 503 indicates in the schema data 504 that these data fields are sub-data fields of the “actor” data field by writing the identifiers as “actor:actor_id” and “actor:name.” The schema analyzer 503 then processes the second document with the film_id of 2 in a similar manner to the first document.” Wherein the schema analyzer is interpreted to converting/writing the data associated with the actor (herein the first file, see fig. 6:602 actor_Id 15) and the film (herein the second file, see fig. 6:602 film_id: 2) into the table/entity according to the schema, see fig. 5:504, and fig. 6:604. The table/entiy is interpreted to be in a serialized format file. As you can see in the figs the data is organized in the table in sequence/serialized); and 
storing the serialized format file and the schema (Wang, fig. 4:412, par. [0051], “the schema analyzer adds an identifier for the selected data field to the schema data (412)” Wherein the adds an identifier for the selected data field to the schema data is interpreted as the storing the serialized format file and the schema).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database into Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
The motivation for doing so would be to provide a predictable structure of the data and normalized data sets which allows data to be stored in other data structures besides relational data structures (Wang, par. [0002]). 

As per claim 9, Wang teaches the method further comprising wherein the relationship is removed (Wang, fig. 6, par. [0068], “Since the data field “year” was determined to be statistically insignificant, the data field is not included in the inferred schema 605. The inferred schema 605 does include each of the other data fields which were determined to be statistically significant as well as the relationship “Actor.”” Wherein the inferred schema 605 does include each of the other data fields which were determined to be statistically significant as well as the relationship “Actor” is interpreted as the relationship is removed).

As per claim 10, Wang teaches the method further comprising 	wherein the reference is listed in a hierarchical level of the schema (Wang, par. [0022], “The schema analyzer 107 may also write other information in the schema data such as the data types of data fields, a hierarchical location of the data field, dependency relationships, etc. For example, if a record contains a data field that has sub-data fields, the schema analyzer 107 indicates in the schema data that the sub-data fields are located lower in a hierarchy.” Wherein the hierarchical location of the data field is interpreted as the hierarchical level of the schema).

As per claim 11, Hade teaches wherein the method further comprises defining a data table based on the serialized format file and the schema (Hade, fig. 2-3, par. [0027]-[0028], “Table 300 of FIG. 3 illustrates certain modifications to table 100 (FIG. 1) after a detector has identified the entity type for each entity in the table, such as by applying process 200 (FIG. 2). The entity type detector determines the entity type for each row before the table is displayed to the user. The detector selects table 100 (step 201) and then gets a first entity from the table (step 202).” Where the table is interpreted to being defining a data table based on the serialized format file and the schema).

	As per claim 18, Hade teaches a system for storing data (Hade, fig. 9, par. [0077]-[0080], “The computing system environment 900 is only one example of a suitable computing environment for providing a viewer/editor for schema-less data and is not intended to suggest any limitation as to the scope of use or functionality of the invention.” and “data storage 902”), comprising: 
	one or more memory means (Hade, fig. 9, par. [0078]-[0080], “Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data.”); and 
	an SSD controller means (Hade, fig. 9, par. [0078]-[0080], “The system bus 903 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures.”) 
	configured to carry out a method for data schema detection and migration (Hade, figs. 2-4, par. [0011], [0025]-[0026], “If the entity properties do not match any known entity type in step 205, then the process moves to step 206 where the detector creates a new entity type.” Wherein the entity properties do not match any known entity type is a procedure doing by the process/method to detect data in a schema. The detected data schema then is moved/migrated), the method comprising: 
	defining a schema means based on the field hierarchy, the schema means comprising a data type of the second data element (Hade, figs. 2-3, par. [0026]-[0028], “then the process moves to step 206 where the detector creates a new entity type” Wherein the creates a new entity type is creating the new entity type by add the identifying one or more data types in the schema-less data into the table. The creation of the new entity type is interpreted as the creating a schema having one or more columns for the schema-less data based on the identifying one or more data types in the schema-less data into the table. Further figs. 6A-B, par. [00580]-[0053], “The headings in row 652 are simplified to just show the properties for entity type two: Key, OrderDate, OrderTotal, and Address. The properties that are only used in other entity types, such as FirstName, LastName, and Email, are not shown.” Where the new defined columns of the table are being created/generate to simplified the method/process. Where the Key, OrderDate, OrderTotal, and Address can be interpreted as the field hierarchy, the field, the data, and the data type); and 
defining a data table based on the schema means, the file, and the second file (Hade, figs. 3-7, par. [0027], [0054], “The table display--i.e., the assigned column widths and data in the entities--may be different than the viewable area on a display. For example, after a large table is optimized for viewing, the columns may not all fit in the display space (e.g., all or part of the display screen) designated for viewing the table may not be large enough to fit the entire optimized table.” Where the database table is being defining base on the identified entities. See the table in figs. 3, 6A-B, for example. Where the entities have comprised the file and the second file).
However, it is noted that the prior art of Hade does not explicitly teach “detecting a field hierarchy of a file and a reference to a second file comprising a second data element;”
	On the other hand, in the same field of endeavor, Wang teaches detecting a field hierarchy of a file (Wang, par. [0048], “In some instances, a record may include data fields that have sub-data fields or data fields that are lower in a hierarchy. The schema analyzer may indicate that a data field is a sub-data field by including a hierarchy level number, appending sub-data field names to the names of parent data fields, etc.”  Where the hierarchy is inherent to be detected/identified in different levels) and 
	a reference to a second file comprising a second data element (Wang, fig. 2:203, par. [0021], “The schema data includes information related to the frequency of data field occurrences in the records of the data sample 109. For example, the schema data may indicate that a particular data field occurred in 80 out of 100 records in the data sample 109.” Wherein the indicate that a particular data field occurred in 80 out of 100 records in the data sample is interpreted as the reference to a second file comprising a second data element); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database into Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
The motivation for doing so would be to provide a predictable structure of the data and normalized data sets which allows data to be stored in other data structures besides relational data structures (Wang, par. [0002]). 

As per claim 19, Wang teaches wherein the reference is one of a one to many relationship, a many to many relationship, and a one to one relationship (Wang, figs. 2:201, 6, par. [0033], “The data modeler 220 also determines entity properties which may include relationship information, the size or number of entities, entities frequently queried together or query patterns, etc.” as illustrated in fig. 6 the relationship can be film to actor herein interpreted as the one to one relationship, can also be film to actors herein interpreted as the one to many relationship).

9.	Claims 4-6, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Hade et al. (US 20140280139 A1) in view of Wang et al. (US 20170220606 A1) in further view of Liu (US 20160321375 A1). 

As per claim 4, Hade, and Wang teach all the limitations as discussed in claim 3 above.  
	However, it is noted that the combination of the prior art of Hade, and Wang do not explicitly teach “wherein the method further comprises identifying a mismatched field, comprising a field of the file that is not matched to a the schema element or a second schema element.”
	On the other hand, in the same field of endeavor, Liu teaches wherein the method further comprises identifying a mismatched field (Liu, par. [0088], “determined that the data type specified for Descriptor Node 330 does not match the data type of the value returned by parsing.” Wherein the does not match the data type is interpreted as the mismatched field of a record), 
	comprising a field of the file that is not matched to a the schema element or a second schema element (Liu, par. [0094], “In response, a new descriptor node (not shown) is added to the Data Guide Tree 301,” Where the new descriptor node (not shown) is interpreted as the detecting a new field not present in the schema. The new field not present in the schema is the mismatched field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liu that teaches storing hierarchically marked-up data into the combination of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database, and Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
The motivation for doing so would be to make significant application changes rapidly, without worrying about having first to change the schema of a database and possibly migrate the database to the new schema (Liu par. [0005]). 

As per claim 5, Hade, and Wang teach all the limitations as discussed in claim 2 above.  
	Additionally, Liu teaches wherein the mismatched field comprises one of a new field type (Liu, par. [0094], “In response, a new descriptor node (not shown) is added to the Data Guide Tree 301,” Where the new descriptor node (not shown) is interpreted as the detecting a new field not present in the schema), 
	a changed field type (Liu, par. [0094], “with DATATYPE, MIN, and MAX being set to “STRING”, 8, and 8”. Wherein the set to “STRING” is interpreted as the changed field type), 
	and a missing field type (Liu, figs. 2, 7, par. [0063], “Row 3 includes path expression BORN in column PATH and the value { } in column DATATYPE, thereby specifying the data type of the values found at this value path belong to the JSON object data type.” The MIN and MAX field of the row 3 is missing the value therefore it is inherent this is missing field).
As per claim 6, Hade, and Wang teach all the limitations as discussed in claim 2 above.  
	Additionally, Liu teaches wherein the schema is updated to an updated schema based on the mismatched field type (Liu, par. [0029], [0090], “For each changed descriptor node, the corresponding row in Data Guide 201 is updated to reflect the change to the descriptor node.” Wherein the Data Guide 201 is updated to reflect the change to the descriptor node is interpreted as the updated schema that has been updated based on the mismatched field. Once the Data Guide is inherent to be part of a schema, and an updated schema is inherent to be a new schema, see par. [0028]. Further, par. [0100], “value attribute descriptors are only updated for certain types of operations that modify hierarchical data objects, such as adding a hierarchical data object to a collection, to avoid complex computation required to compute value attribute values with reasonable accuracy for other types of operations that modify hierarchical data objects.”).

As per claim 13, Hade, and Wang teach all the limitations as discussed in claim 11 above.  
	However, it is noted that the combination of the prior art of Hade, and Wang do not explicitly teach “wherein the method further comprises detecting a field mismatch comprising one of detecting a new field not present in the schema, a change of data type, or a missing field.”
	On the other hand, in the same field of endeavor, Liu teaches wherein the method further comprises detecting a field mismatch (Liu, par. [0088], “determined that the data type specified for Descriptor Node 330 does not match the data type of the value returned by parsing.” Wherein the does not match the data type is interpreted as the mismatched field of a record) 
	comprising one of detecting a new field not present in the schema (Liu, par. [0094], “In response, a new descriptor node (not shown) is added to the Data Guide Tree 301,” Where the new descriptor node (not shown) is interpreted as the detecting a new field not present in the schema), 
	a change of data type (Liu, par. [0094], “with DATATYPE, MIN, and MAX being set to “STRING”, 8, and 8”. Wherein the set to “STRING” is interpreted as the changed field type), 
	or a missing field (Liu, figs. 2, 7, par. [0063], “Row 3 includes path expression BORN in column PATH and the value { } in column DATATYPE, thereby specifying the data type of the values found at this value path belong to the JSON object data type.” The MIN and MAX field of the row 3 is missing the value therefore it is inherent this is missing field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liu that teaches storing hierarchically marked-up data into the combination of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database, and Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
The motivation for doing so would be to make significant application changes rapidly, without worrying about having first to change the schema of a database and possibly migrate the database to the new schema (Liu par. [0005]). 

10.	Claims 7, 12, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hade et al. (US 20140280139 A1) in view of Wang et al. (US 20170220606 A1) in further view of Bernhardy et al. (US 20180349463 A1).

As per claim 7, Hade, and Wang teach all the limitations as discussed in claim 6 above.  
However, it is noted that the combination of the prior art of Hade, and Wang do not explicitly teach “wherein previously converted records of the file are converted based on the updated schema.”
On the other hand, in the same field of endeavor, Bernhardy teaches wherein previously converted records of the file are converted based on the updated schema (Bernhardy, fig. 5, par. [0068], [0120], “The NoSQL object and the NoSQL data format both can include an “operation” attribute having values that trigger different HarperDB standard operations 532 (e.g., create table, create schema, insert, update, delete, search by hash, search by value, sql).” Where the table can be update based on the create schema).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bernhardy that teaches database structure that inherently indexes without compromising write speed by using a hierarchy of attributes and hashed cell values into the combination of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database, and Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
	The motivation for doing so would be to enhances database searching Bernhardy par. [0003]).

As per claim 12, Hade, and Wang teach all the limitations as discussed in claim 11 above.  
Additionally, Wang teaches wherein the method further comprises executing one of a query (Wang, fig. 1, par. [0016], [0018], “A user may submit a query based on the unified data model to obtain results from both the RDBMS and the schema-less database.”);
However, it is noted that the combination of the prior art of Hade, and Wang do not explicitly teach “a record insert, a record update, and a record deletion, on the data table.”
On the other hand, in the same field of endeavor, Bernhardy teaches a record insert, a record update (Bernhardy, par. [0111], “This allows ingestion of data via standard SQL INSERT and UPDATE operations as well as offering complex SQL queries with no performance impact on unstructured data. Joins, multiple operators, and multiple conditions are possible in sub second time.”), and 
	a record deletion, on the data table (Bernhardy, fig. 15, par. [0100], “The method can include receiving a request from a client application (e.g., API level) to delete an existing record (Block 1502).”. It is inherent that any procedure to insert or delete data into a database table would be modification of the data table).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bernhardy that teaches database structure that inherently indexes without compromising write speed by using a hierarchy of attributes and hashed cell values into the combination of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database, and Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
	The motivation for doing so would be to enhances database searching Bernhardy par. [0003]).

As per claim 17, Hade, and Wang teach all the limitations as discussed in claim 8 above.  
	Additionally, Wang teaches wherein the method further comprises identifying a type of one of the plurality of field-delimited units of as one of hierarchy (Wang, par. [0048], “In some instances, a record may include data fields that have sub-data fields or data fields that are lower in a hierarchy. The schema analyzer may indicate that a data field is a sub-data field by including a hierarchy level number, appending sub-data field names to the names of parent data fields, etc.”),
	repeated (Wang, figs. 5-6, par. [0059]-[0060], “The sub-data fields of “actor_id” and “name” each occurred three times as a result of there being multiple instances of the data fields in the second document. Wherein sub-data fields are interpreted as the repeated field);
	Additionally, Bernhardy teaches optional (Bernhardy, figs. 13, 17, par. [0096], [0116], “an optional field programmable gate array (FPGA) 1727”).

As per claim 20, Hade, and Wang teach all the limitations as discussed in claim 18 above.  
However, it is noted that the combination of the prior art of Hade, and Wang do not explicitly teach “wherein one of the file and the second file is an SQL formatted file, and the data table is in a Binary XML Protobuf (BXP) format.”
	On the other hand, in the same field of endeavor, Bernhardy teaches wherein one of the file and the second file is an SQL formatted file (Bernhardy, figs. 4-5, par. [0065]-[0067], [0072], “SQL data formats”, and  “a second data format (e.g., SQL or other structured format”), and 
	the data table is in a Binary XML Protobuf (BXP) format (Bernhardy, par. [0072], “a second data format (e.g., SQL or other structured format”) where the other structured format is interpreted as the Binary XML Protobuf (BXP) format. Further, par. [0059], “This disclosure describes a database that can interact with operations in structured and unstructured data formats (e.g., JSON, SQL, Maps, XML, CSV), and implements a novel datastore with standard operations interposed between interpreters for the different data formats and the datastore” Wherein the XML data format can be interpreted also as the Binary XML Protobuf (BXP) format).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bernhardy that teaches database structure that inherently indexes without compromising write speed by using a hierarchy of attributes and hashed cell values into the combination of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database, and Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
	The motivation for doing so would be to enhances database searching Bernhardy par. [0003]).

11.	Claims 14-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Hade et al. (US 20140280139 A1) in view of Wang et al. (US 20170220606 A1) in further view of Bernhardy et al. (US 20180349463 A1) still in further view of Liu (US 20160321375 A1).

As per claim 14, Hade, and Wang teach all the limitations as discussed in claim 13 above.  
However, it is noted that the combination of the prior art of Hade, and Wang do not explicitly teach “updating the schema field designation to one of required and optional.”
	On the other hand, in the same field of endeavor, Bernhardy teaches updating the schema field designation to one of required and optional (Bernhardy, figs. 13, 17, par. [0096], [0116], “an optional field programmable gate array (FPGA) 1727” Wherein the optional field is inherent as the field designation of one of required and optional).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bernhardy that teaches database structure that inherently indexes without compromising write speed by using a hierarchy of attributes and hashed cell values into the combination of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database, and Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
	The motivation for doing so would be to enhances database searching Bernhardy par. [0003]).
	However, it is noted that the combination of the prior art of Hade, Wang, and Bernhardy do not explicitly teach “wherein the method further comprises generating a new schema by updating the schema based on the field mismatch, wherein updating the schema comprises one of: updating the schema to include the new field; updating the data type;”
	On the other hand, in the same field of endeavor, Liu teaches wherein the method further comprises generating a new schema by updating the schema based on the field mismatch, wherein updating the schema comprises one of: 	updating the schema to include the new field (Liu, par. [0029], [0090], “For each changed descriptor node, the corresponding row in Data Guide 201 is updated to reflect the change to the descriptor node.” Wherein the Data Guide 201 is updated to reflect the change to the descriptor node is interpreted as the updated schema that has been updated based on the mismatched field. Once the Data Guide is inherent to be part of a schema, and an updated schema is inherent to be a new schema, see par. [0028]); 
	updating the data type (Liu, par. [0100], “value attribute descriptors are only updated for certain types of operations that modify hierarchical data objects, such as adding a hierarchical data object to a collection, to avoid complex computation required to compute value attribute values with reasonable accuracy for other types of operations that modify hierarchical data objects.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liu that teaches storing hierarchically marked-up data into the combination of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database, Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS, and Bernhardy that teaches database structure that inherently indexes without compromising write speed by using a hierarchy of attributes and hashed cell values. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
The motivation for doing so would be to make significant application changes rapidly, without worrying about having first to change the schema of a database and possibly migrate the database to the new schema (Liu par. [0005]). 

As per claim 15, Hade, Wang, Liu, and Bernhardy teach all the limitations as discussed in claim 14 above.  
	Additionally, Bernhardy teaches wherein the method further comprises updating the data table based on the new schema (Bernhardy, fig. 5, par. [0068], [0120], “The NoSQL object and the NoSQL data format both can include an “operation” attribute having values that trigger different HarperDB standard operations 532 (e.g., create table, create schema, insert, update, delete, search by hash, search by value, sql).” Where the table can be update based on the create schema).

As per claim 16, Hade, Wang, Liu, and Bernhardy teach all the limitations as discussed in claim 14 above.  
	Additionally, Wang teaches wherein the method further comprises converting additional data from the file to the data table, based on the new schema (Wang, par. [0025], [0034], “The data modeler 120 may transform the query 102 by mapping the names of entities or attributes in the unified model 121 to names of entities or attributes in the relational schema 110 or the inferred schema 111.” Where the transform is interpreted as the converted. The names of entities or attributes are interpreted as data from the file to the data table, based on the new schema and the inferred schema is interpreted as the updated schema. An updated schema is inherent to be a new schema).

Prior Art of Record
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shukla et al. (US 20160117320 A1), teaches query models for document sets (such as XML documents or records in a relational database) typically involve a schema defining the structure of the documents.
Abadi et al. (US 20150088924 A1), teaches accessing stored partially structured data using a structure-based query language.
Sundelin et al. (US 20200387498 A1), teaches configured to serve multiple versions of clients at the same time.
Wu et al. (US 20200387498 A1), teaches schemaless data representation and databases are gaining popularity because they are more flexible with changes in data sources and/or structure, but are not as efficient in data processing.
Apte et al. (US 20200167335 A1), teaches a system and method to maintain referential integrity while masking and/or migrating data in flat files.
Kozlowski et al. (US 20190042605 A1), teaches converting data from a current data schema to an updated data schema in response to an application being updated.
Naidu et al. (US 20150193504 A1), teaches replication of data among computing devices and large-scale analytical data processing.
Kruglick (US 20130191531 A1), teaches a method and a system that is configured to receive a topology description of an existing customer deployment and a set of achieved performance metrics at a current datacenter and iterate simulations using policy settings across available service levels to find settings that match or exceed the achieved performance levels.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157